Reasons for Allowance
	New claim 21 has been added.
Claims 2 and 11 are cancelled.
	Claims 1, 3-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses “acquiring a plurality of training videos and a classification label corresponding to each of the training videos from at least one of a motion recognition data set and a gesture recognition data set; training a first convolutional neural network model according to the plurality of training videos and the classification label corresponding to each of the training videos to obtain a space-domain convolutional neural network model; training a second convolutional neural network model according to the plurality of training videos and the classification label corresponding to each of the training videos to obtain a time-domain convolutional neural network model, wherein the second convolutional neural network model and the first convolutional neural network model are convolutional neural network models of different network architectures; extracting an original image and an optical flow image corresponding to a to-be-classified video from the to-be-classified video; inputting the original image to the space-domain convolutional neural network model to obtain a space-domain classification result corresponding to the to-be-classified video; inputting the optical flow image to the time-domain convolutional neural network model to obtain a time-domain classification result corresponding to the to be categorized to-be-classified video, wherein the time-domain convolutional neural network model and the space-domain convolutional neural network model are convolutional neural network models of different network architectures; and 
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665